Mr. Justice Waterman delivered the opinion of the Court. The cause having been placed upon the short cause calendar without dissent, and trial by jury waived, the motion thereafter made to strike the cause from the calendar because no replication to the defendant’s plea had been filed, was properly overruled. Wheatley, Buck & Co. v. Chicago Trust & Savings Bank, 64 Ill. App. 612. The cause was originally set for trial on November 2d. Upon that day there was no court. November 9th the case was continued to November 16th on account of the illness of defendant’s attorney. November 16th there was no trial of cases on the short cause calendar. November 23d, defendant, after his motion to strike from the calendar had been overruled, asked for time in which to file a special plea. We can not say that the court in refusing to give time for the filing of a special plea, abused its discretion. The filing of such plea might have necessitated a further continuance of the cause. No sufficient reason for not having before presented such plea was shown. The judgment of the Circuit Court is affirmed.